Citation Nr: 1501302	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1981 to September 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.

Additional evidence has been associated with the Veteran's electronic claims file since the Agency of Original Jurisdiction (AOJ) reviewed these issues in a May 2010 statement of the case (SOC).  In a December 2014 Appellant's Brief, the Veteran's representative waived AOJ review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).  In this regard, the Veteran should be provided a VA examination in connection with his claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran and his representative argue that his diabetes and erectile dysfunction are related to his service-connected disabilities.  The Veteran is currently service connected for sleep apnea, hypertensive heart disease, hypertension, depression, rheumatoid arthritis involving multiple joints, residuals of a right thumb fracture, and psoriasis.  The Veteran's medical records indicate that erectile dysfunction is "due to a physical condition," but do not state which condition.  In his December 2014 Appellant's Brief, the Veteran's representative cited medical information relating diabetes to sleep apnea.  These records suggest that his diabetes and erectile dysfunction may be associated with a service-connected disability.  

The Veteran has not been afforded VA examinations or medical opinions addressing the likely etiology of his diabetes and erectile dysfunction, including as secondary to his service-connected disabilities.  Based on the foregoing, the Board finds that examinations are needed.

Additionally, any outstanding treatment records regarding diabetes and erectile dysfunction should be included in the file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall take appropriate action to contact the Veteran in order to have him identify all treatment received for his diabetes and erectile dysfunction, to include from the VA.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.  Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file.

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his diabetes mellitus type II.  The record should be made available to the examiner for review.  All indicated testing should be performed. 

*NOTE:  The Veteran is currently service connected for sleep apnea, hypertensive heart disease, hypertension, depression, rheumatoid arthritis involving multiple joints, residuals of a right thumb fracture, and psoriasis.  

After reviewing the entire record and examining the Veteran, the examiner is asked to provide the following opinions:

a)  Is it at least as likely as not (a 50 percent probability or greater) that diabetes mellitus had its clinical onset during active service, or is related to any in-service disease, event, or injury therein?

b)  Is it at least as likely as not (a 50 percent probability or greater) that diabetes mellitus is causally related to a service-connected disability, specifically sleep apnea or depression?

c)  Is it at least as likely as not (a 50 percent probability or greater) that diabetes mellitus is aggravated beyond the normal course of the condition by a service-connected disability, specifically sleep apnea or depression?

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his erectile dysfunction.  The record should be made available to the examiner for review.  All indicated testing should be performed. 

*NOTE:  The Veteran is currently service connected for sleep apnea, hypertensive heart disease, hypertension, depression, rheumatoid arthritis involving multiple joints, residuals of a right thumb fracture, and psoriasis.  

After reviewing the entire record and examining the Veteran, the examiner is asked to provide the following opinions:

a)  Is it at least as likely as not (a 50 percent probability or greater) that erectile dysfunction had its clinical onset during active service, or is related to any in-service disease, event, or injury therein?

b)  Is it at least as likely as not (a 50 percent probability or greater) that erectile dysfunction is causally related to a service-connected disability, specifically hypertension, hypertensive heart disease, and depression?

c)  Is it at least as likely as not (a 50 percent probability or greater) that erectile dysfunction is aggravated beyond the normal course of the condition by a service-connected disability, specifically hypertension, hypertensive heart disease, and depression?

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




